OPINION
MORRISON, Judge.
The offense is burglary, the punishment, four years.
Trial was had, judgment was entered, and appellant was sentenced and gave notice of appeal on December 12, 1967. Appellant did not comply with Sec. 9 of Art. 40.09, Vernon’s Ann.C.C.P., in that he did not file a brief in the trial court pointing out the grounds of error of which he desired to complain on appeal.
We have examined the entire record and have concluded that the three questions attempted to be raised in the motion for new trial filed in this Court (but not filed in the trial court) are not of constitutional dimension nor do they require a discussion thereof in this opinion under Sec. 13 of Art. 40.09, V.A.C.C.P., as unassigned error.
The judgment is affirmed.